DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claim 9
The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the “computer program” should read “a non-transitory computer program.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5—12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfeuffer (US 2019/0086494 A1)  in view of Campagna et al. (US 2005/0264288 A1).

Regarding claim 1
Pfeuffer discloses 
A method for recording measurement data using a magnetic resonance (MR) system having a gradient unit ([0004]—[0005]), the method comprising: 
loading frequency-dependent parameters ([0033]—[0034], the frequency dependent parameters will be the parameters that make subtle changes to the water molecule resonance frequency which is how gradient coils work) characterizing the gradient unit ([0002]);
loading a k-space trajectory planned for a MR measurement and having at least one frequency component ([0033]—[0034], k-space has both phase and frequency components);
acquiring MR measurement data based on the planned k-space trajectory and reconstructing image data from the MR measurement data ([0034]),                                 
Pfeuffer does not explicitly teach 
“wherein the planned k-space trajectory is corrected based on the at least one frequency component of the planned k-space trajectory and the frequency-dependent parameters; and
providing an electronic signal representing the reconstructed image data as an output of the MR system”.


Campagna, however, teaches 
wherein the planned k-space trajectory is corrected ([0008]) based on the at least one frequency component of the planned k-space trajectory and the frequency-dependent parameters ([0026], the frequency based parameters are the MRI parameters that subtlety modify the resonance frequency of the original water-molecule resonance); and
providing an electronic signal representing the reconstructed image data as an output of the MR system ([0022]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “corrected planned k-space trajectory” as taught by Campagna in the method of Pfeuffer.
The justification for this modification would be to optimization of the examination sequence using an improved SAR prediction possibility ([0027], Campagna).	
Regarding claim 5
Pfeuffer in view of Campagna teach the method as claimed in claim 1, 
Campagna applied to claim 5 further teaches
wherein the correction of the planned k-space trajectory is performed before the MR measurement data is acquired, such that the MR measurement data is 


acquired along corrected k-space trajectories ([0018], the “planned correction”—shimming—is done before the MRI image is taken of the patient).
Regarding claim 6
Pfeuffer in in view of Campagna teach the method as claimed in claim 1, 
Campagna applied to claim 6 further teaches 
wherein the correction of the planned k-space trajectories takes place after the acquisition of the MR measurement data ([0018]). 
Regarding claim 7
Pfeuffer in in view of Campagna teach the method as claimed in claim 1, 
Campagna applied to claim 7 further teaches 
wherein the k-space trajectory corrected based on: at least one frequency component of the planned k-space trajectory, the frequency-dependent parameters being used as a starting value for a further correction ([0026], the frequency dependent parameters used as starting values are the shimming coils).
Regarding claim 8
Pfeiffer in view of Campagna teach the method as claimed in claim 1, 
Pfeuffer applied to claim 8 further teaches 
wherein providing the electronic signal representing  the reconstructed image data comprises storing and/or displaying the reconstructed image data ([0002], image is reconstructed from k-space).

Regarding claim 9
Pfeuffer in view of Campagna teach a processor to perform the method as claimed in claim 1.
Pfeuffer applied to claim 9 further teaches 
A computer program which includes a program and is directly loadable into a memory of the MR system ([0019]). 
Regarding claim 10
Pfeuffer in view of Campagna teach a processor to perform the method as claimed in claim 1.
Pfeuffer applied to claim 10 further teaches 
A non-transitory computer-readable storage medium with an executable program stored thereon ([0019]). 
Regarding claim 11
Pfeuffer discloses
A magnetic resonance (MR) system ([0004]—[0005]) comprising: 
one or more gradient coils ([0004]—[0005]); and 
a controller ([0018]) configured to:  
access frequency-dependent parameters characterizing the one or more gradient coils ([0033]—[0034], the frequency dependent parameters will be the 


parameters that make subtle changes to the water molecule resonance frequency which is how gradate coils work); 
access a k-space trajectory planned for a MR measurement and having at least one frequency component ([0033]—[0034], k-space has both phase and frequency components); 
control the MR system to acquire MR measurement data based on the planned k-space trajectory ([0034]); and 
Pfeuffer does not explicitly teach 
“reconstruct image data from the MR measurement data, wherein the planned k-space trajectory is corrected based on the at least one frequency component of the planned k- space trajectory and the frequency-dependent parameters”.
Campagna, however, teaches 
reconstruct image data from the MR measurement data, wherein the planned k-space trajectory is corrected ([0008]) based on the at least one frequency component of the planned k-space trajectory and the frequency-dependent parameters ([0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “corrected planned k-space trajectory” as taught by Campagna in the method of Pfeuffer.

The justification for this modification would be to optimization of the examination sequence using an improved SAR prediction possibility ([0027], Campagna).	
Regarding claim 12
Pfeuffer in view of Campagna teach the MR system as claimed in claim 11, 
Pfeuffer applied to claim 12 further teaches 
wherein the controller ([0060]) is further configured to generate an electronic output signal representing the reconstructed image data ([0002]—[0004]).               
Claim(s) 2—4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfeuffer (US 2019/0086494 A1)  in view of Campagna et al. (US 2005/0264288 A1) in view of Kluge et al. (US 2018/0329010 A1). 
Regarding claim 2
Pfeuffer in view of Campagna teach the method as claimed in claim 1, 
Pfeuffer in view of Campagna do no explicitly teach 
“wherein the frequency-dependent parameters characterizing the gradient unit are based on measured gradient impulse response functions (GIRF)”.
Kluge, however, teaches 



wherein the frequency-dependent parameters characterizing the gradient unit (Claim 14 frequency dependent parameters are any parameters along the application of the gradient which varies the resonance frequency slightly to add spatial data; the gradient coils all have GIRFs) are based on measured gradient impulse response functions (GIRF) ([0038] & claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “frequency dependent parameters based on GIRF” as taught by Kluge in the method of Pfeuffer in view of Campagna.
The justification for this modification would be to correct GIRF induced gradient errors in k-space ([0018], Kluge). 
Regarding claim 3
Pfeuffer in view of Campagna in view of Kluge teach the method as claimed in claim 1, 
Kluge applied to claim 3 further teaches 
wherein the frequency-dependent parameters are loaded at least for one axis of the gradient unit ([0019], the gradient have frequency dependent parameters and are along x, y and z axes).



Regarding claim 4
Pfeuffer in view of Campagna in view of Kluge teach the method as claimed in claim 3, 
Campagna applied to claim 4 further teaches 
wherein the correction of the planned k-space trajectory is, in each case, performed in a direction of an axis of the gradient unit, for which the frequency-dependent parameters used are applicable ([0026], the correction to “planned k-space” are done on data after gradients in the x, y, and z directions are applied.  Since gradients slightly vary frequency of water resonances to yield x, y and z direction data, the correction is applied on frequency dependent parameters as well).        
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945. The examiner can normally be reached M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/Frederick Wenderoth/ 
Examiner, Art Unit 2852